                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 STEPHANIE HIGGINS, for herself      :
 and others similarly situated,
                    Plaintiff        :        CIVIL ACTION NO. 3:16-2382

         v.                          :            (JUDGE MANNION)

 BAYADA HOME HEALTH CARE,            :
 INC.,
           Defendant                 :

                                  ORDER

   For the reasons set forth in the memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

   (1) Higgin’s motion to amend her complaint, (Doc. 82), is GRANTED;

       and

   (2) Higgins shall file an amended complaint no later than December 6,

       2019.



                                         s/   Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge
DATE: December 2, 2019
16-2382-01-ORDER
